DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to the subject matter of the following groups is required under 35 U.S.C. §121, where this application contains claims directed to the following patentably distinct species of inventions: 
      I. Species I subject matter (claims 1-13) drawn to a method for communicating between entities to facilitate event management, classified in H04L67/01.
      II. Species II subject matter (claims 14-18) drawn to a method/system for determining valid information for entry to a venue, classified in H04W12/08.

During a telephone conversation on 9/19/2022 with Attorney Richard Nebb, Reg. No. 33,540, a provisional election was made without traverse to prosecute the invention of species I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The species are independent or distinct because they are drawn to subject matter that does not exclusively overlap.  In addition, these species are not obvious variants of each other based on the current record.  For example, at a minimum: 
At least one limitation of Species I claims (e.g., retrieving, by the first event computing device, a first set of instructions associated with the first unique identifier, the first set of instructions configured for authorizing access to the first area of the event venue) is not required by Species II claims; 
At least one limitation of Species II claims (e.g., comparing, by the first event computing device, each of the detected unique identifiers to a list having a plurality of valid unique identifiers that permit access to the first area and a subset of the valid unique identifiers that also permit access to a second area of the event venue) is not required by Species I claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply, since there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply (see e.g., MPEP §808.02): 
 (a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) The inventions require a different field of search (for example, employing different text search string queries or search strategies based on differing claim scope);
(d) The prior art applicable to one invention are not be applicable to another invention in the restriction; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(b), or pre-AIA  112, 2nd paragraph. 
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims which encompass the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
     Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species. 
 Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Claims 4 and 7 recite “configuring the (first or second) event computing device to listen for (the at least one or the plurality) of unique identifiers.” 
   The written description recites multiple instances of, for example, a device is configured or can be configured to perform a function (see at least, e.g., paras 16-18, 20, 43, 44).  However, the claim recites actively configuring a device, but the written disclosure (inclusive of the claims) fails to explain how the configuring is accomplished. A computer-implemented functional claim fails to satisfy the written description requirement, where, as here, the invention is claimed and described in one or more limitations using functional language, since the specification does not sufficiently identify and describe how the invention achieves the claimed function, and therefore such a claim should be rejected under 35 U.S.C. §112(a), or 35 U.S.C. §112, 1st ¶ (pre-AIA ). (See, MPEP §2161.01) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1 is rendered indefinite.  The claim recites “upon determining that the second ticket identifier is a valid ticket identifier for the second area, enabling access to the second area for the holder of the first user computing device.”  The underlined language lacks sufficient antecedent basis and is further not defined in the written description.  As a first ticket identifier is recited in the written disclosure as providing access to a first and second area, Examiner interprets the underlined language to intend the first identifier.    
   Dependent claims 2-13 are similarly rejected because they do not cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  

Step 1
Claim 1 (and claims 2, 3, 5, 6 and 8-13) recites a method which is a statutory category of invention (Step 1: Yes)
    
Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:  
       …
       retrieving,…, a first set of instructions associated with the first unique identifier, the first set of instructions configured for authorizing access to the first area of the event venue;
      receiving,…after execution of the first set of instructions by one of the first user…, a first ticket identifier;
     determining,…, that the first ticket identifier is a valid ticket identifier for the first area;
     upon determining that the first ticket identifier is a valid ticket identifier for the first area, enabling access to the first area for a holder of the first user computing device…;
     …
     retrieving,…, a second set of instructions associated with the first unique identifier, the second set of instructions configured for authorizing access to the second area of the event venue;
     determining,…, that the first ticket identifier is a valid ticket identifier for the second area;
     upon determining that the second ticket identifier is a valid ticket identifier for the second area,…enabling access to the second area for the holder of the first user computing device.
   Here the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity which includes certain methods of organizing human activity (following rules or instructions for example as recited in the claim to gain access) and mental process (i.e., observation, an evaluation, or judgment that receives identifiers (i.e., the data) and compares them to stored data to determine whether a match exists).  Thus the claim recites an abstract idea.  (Step 2A Prong 1: Yes)

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  The claim recites additional elements – computing device (user, event) - which are recited at a high level of generality and merely recite computer components utilized to facilitate the abstract idea.  These additional elements, individually or in combination, amount to no more than merely using (“apply it”) these computer components as tools to facilitate the abstract idea and do not meaningfully limit the abstract idea. (See MPEP §2106.05(f)). 
    Claim 1 also includes the additional elements of:
detecting,…at a first area of an event venue, at least a first unique identifier… being periodically transmitted…; and
detecting,…at a second area of the event venue located within the first area, the first unique identifier being periodically transmitted… 
    These claim limitations recite process steps for gathering data (i.e., the identifier) associate with a user. These limitations amount to no more than data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). (Step 2A Prong 2: No)

Step 2B
The claim’s additional elements – computing device (user, first and second event) - recited above, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. For the reasons discussed above, with respect to integration of the abstract idea into a practical application, the additional computer elements do not add significantly more to the exception. The additional elements amount to no more than mere use of computer elements as tools to implement the abstract idea, which fails to provide an inventive concept.   
      Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
detecting,…at a first area of an event venue, at least a first unique identifier… being periodically transmitted…; and
detecting,…at a second area of the event venue located within the first area, the first unique identifier being periodically transmitted…
       As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). (Step 2B: No)
      For the above cited reasons, claim 1 is ineligible under 35 USC 101.

Dependent claims 2, 3, 5, 6 and 8-13 are rejected under 35 USC 101. 
     Dependent claims 3, 6, 8, 9, 10 and 12 further define the abstract idea that is present in independent claim 1, from which they depend. 
   Beyond the abstract idea, claims 8, 9, 11 and 12 recite additional elements - computing device (first event (clm 8), second event (clm 9), user (clms 11, 12)), which are also recited in claim 1 and to which arguments as from claim 1 are applicable.  Claims 8 and 9 also recite a server (event management) for which arguments similar to the additional computing elements of claim 1 are applicable as being used as a tool to facilitate the abstract idea.     

   Dependent claims 2 and 5 recite the additional elements of -  
    downloading,…, a list having a plurality of unique identifiers including the first unique identifier, a plurality of unique users each respectively associated with one of the plurality of unique identifiers including a first user associated with the first unique identifier, a plurality of valid ticket identifiers each respectively associated with one of the plurality of unique users including the first ticket identifier associated with the first user, and each of the plurality of valid ticket identifiers configured to enable access to at least the first area.
    downloading,…, a list having a plurality of unique identifiers including the first unique identifier, a plurality of unique users each respectively associated with one of the plurality of unique identifiers, a plurality of valid ticket identifiers each respectively associated with one of the plurality of unique users, and at least one of the plurality of valid ticket identifiers configured to enable access to the second area.
   These claim limitations recite process steps for transmitting data (i.e., a list). These limitations amount to no more than data transmission, which is a form of insignificant extra-solution activity.  Further, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere data transmitting to be well-understood, routine, and conventional activity. (see, e.g., MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

   Dependent claim 11 recites an additional element – the step of enabling access to the first area further comprising providing a notification…that access to the first area has been enabled.   This claim limitation recites a process step that transmits data (i.e., a notification). This limitation amounts to no more than data transmission, which is a form of insignificant extra-solution activity.  Further, this limitation does not amount to significantly more than the abstract idea, because the courts have found the concept of mere data transmitting to be well-understood, routine, and conventional activity. (see, e.g., MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
 
       Claim 13 recites an additional element – requesting a scan of the first ticket identifier and receiving the scan of the first ticket identifier – recites insignificant extra-solution activity as this recites data gathering.  This claim limitation recites process steps that gather data (i.e., ticket identifier). This limitation amounts to no more than data gathering, which is a form of insignificant extra-solution activity.  Further, this limitation does not amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity. (see, e.g., MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

      In sum, dependent claims 2, 3, 5, 6, and 8-13 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
   Thus, the claims 1, 2, 3, 5, 6 and 8-13 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 2009/0088077) in view of Coady et al. (U.S. 2014/0039945).
   Re claim 1: Brown shows a method comprising:
    detecting, by a first event computing device located at a first area of an event venue, at least a first unique identifier being periodically transmitted by a first user computing device 
(para 169…, fig 26, showing receiving, from a user device and by a computing device in an area the user wants to enter, ticket identifier information - e.g.,… when a user 5 presents their dual action communications apparatus 6 embodying the invention (Examiner interprets as first computing device) to an access gate 7 associated with a communications apparatus 8 (for example comprising an NFC/RFID reader)(Examiner interprets as first event computing device)… and Fig. 26…shows a diagram illustrating an application in which communications apparatus 6 (which…is shown incorporated in a mobile device)…has dual capabilities in that the communications apparatus 6 may function…as an electronic ticket, for example a train, tube (subway) or other admission ticket.);
    retrieving, by the first event computing device, a first set of instructions associated with the first unique identifier, the first set of instructions configured for authorizing access to the first area of the event venue
(para 169 – showing a user device receiving instructions using RFID from a near field device for entry to an area - … when a user 5 presents their dual action communications apparatus 6 embodying the invention to an access gate 7 associated with a communications apparatus 8 (for example comprising an NFC/RFID reader), the controller of the communications apparatus 6 will, in response to RF communication received from the short range wireless radio frequency communicator of the communications apparatus 8, and instruct its short range wireless radio frequency communicator to function in accordance with data and protocols appropriate to the access gate (this data and protocols may be provided by a further functionality module or feature)…;
    receiving, by the first event computing device from the first user computing device after execution of the first set of instructions by one of the first user computing device or the first event computing device, a first ticket identifier
(para 169 - …so that to the access gate's reader the dual action communications apparatus will appear as a traditional RFID device/RFID ticket …).

   Brown does not expressly show but Coady shows 
    determining, by the first event computing device, that the first ticket identifier is a valid ticket identifier for the first area
(para 22…the check-in system 160 may search the event attendee list for the name, email address, or ticket identifier of the attendee and then select the attendee from the event attendee list);

    upon determining that the first ticket identifier is a valid ticket identifier for the first area, enabling access to the first area for a holder of the first user computing device
(para 22…a check-in system 160 may be used at an event to check-in one or more attendees/users to the event…. As another example and not by way of limitation, an attendee may provide a unique identifier (e.g., name, email, ticket identifier) to the check-in system 160, and the system may search the event attendee list, verify the attendee is on the list, and then indicate the attendee is checked-in).. 
   Coady further shows that multiple check-in systems may be associated with an event management device (para 8…As another example and not by way of limitation, two or more of client system 130, check-in system 160, and event management system 170 may be physically or logically co-located with each other in whole or in part. As yet another example, one or more check-in systems 160 (interpreted as second event computing device) may be physically or logically co-located with one or more event management systems 170 in whole or in part.) (Examiner interprets this language as indicating multiple areas where a user may enter associated with a single event management server, where this language reads on a second area for entry as recited in the claims where a similar process occurs as in the first area for entry.)  
    Therefore, Brown in view of Coady, as cited above, for similar procedural steps as for a second entry area are applicable as follows: 
   Brown shows  
      detecting, by a second event computing device located at a second area of the event venue located within the first area, the first unique identifier being periodically transmitted by the first user computing device 
(para 169…, fig 26, showing receiving from a user device and by a computing device in an area the user wants to enter, ticket identifier information - e.g.,… when a user 5 presents their dual action communications apparatus 6 embodying the invention (Examiner interprets as user computing device) to an access gate 7 associated with a communications apparatus 8 (for example comprising an NFC/RFID reader)(Examiner interprets as second event computing device)… and Fig. 26…shows a diagram illustrating an application in which communications apparatus 6 (which…is shown incorporated in a mobile device)…has dual capabilities in that the communications apparatus 6 may function…as an electronic ticket, for example a train, tube (subway) or other admission ticket.);
     retrieving, by the second event computing device, a second set of instructions associated with the first unique identifier, the second set of instructions configured for authorizing access to the second area of the event venue 
(para 169 – showing a user device receiving instructions using RFID from a near field device for entry to an area - … when a user 5 presents their dual action communications apparatus 6 embodying the invention to an access gate 7 associated with a communications apparatus 8 (for example comprising an NFC/RFID reader), the controller of the communications apparatus 6 will, in response to RF communication received from the short range wireless radio frequency communicator of the communications apparatus 8, and instruct its short range wireless radio frequency communicator to function in accordance with data and protocols appropriate to the access gate (this data and protocols may be provided by a further functionality module or feature)…. 
   Coady further shows 
     determining, by the second event computing device, that the first ticket identifier is a valid ticket identifier for the second area 
(para 22…the check-in system 160 may search the event attendee list for the name, email address, or ticket identifier of the attendee and then select the attendee from the event attendee list);
    upon determining that the second ticket identifier is a valid ticket identifier for the second area, enabling access to the second area for the holder of the first user computing device (para 22…a check-in system 160 may be used at an event to check-in one or more attendees/users to the event…. As another example and not by way of limitation, an attendee may provide a unique identifier (e.g., name, email, ticket identifier) to the check-in system 160, and the system may search the event attendee list, verify the attendee is on the list, and then indicate the attendee is checked-in)..
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the admission process by detecting a ticket as shown in Brown by the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady.  One of ordinary skill would have been motivated to make the modification as Brown shows transmitting signals representing a ticket to be picked up by a device for entry while Coady expands that use to multiple areas for entry to enable management of a larger venue. 

   Re claim 2:  Brown in view of Coady shows the method of claim 1.
   Coady further shows downloading, by the first event computing device from an event management server, a list having a plurality of unique identifiers including the first unique identifier, a plurality of unique users each respectively associated with one of the plurality of unique identifiers including a first user associated with the first unique identifier, a plurality of valid ticket identifiers each respectively associated with one of the plurality of unique users including the first ticket identifier associated with the first user, and each of the plurality of valid ticket identifiers configured to enable access to at least the first area 
(para 27 showing check in device (Examiner interprets as first computing device)  accessing list of attendees by ticket identifier where the event management system has a list of attendees and para 14….an event management system 170 may have an event profile associated with each event managed by the system…An event profile may include event information describing… the ticket identifiers, the event attendees,…, an attendee list for the event,…).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the admission process by detecting a ticket as shown in Brown and the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady by the comparison of a list identifying users/tickets of Coady.  One of ordinary skill would have been motivated to make the modification to ensure access only to properly authorized individuals. 

   Re claim 3:   Brown in view of Coady shows the method of claim 2.  
   Coady further shows the step of determining that the first ticket identifier is a valid ticket identifier for the first area further comprising comparing the first ticket identifier to the plurality of valid ticket identifiers on the list of unique identifiers
(para 22….As another example and not by way of limitation, an attendee may provide a unique identifier (e.g., name, email, ticket identifier) to the check-in system 160, and the system may search the event attendee list, verify the attendee is on the list, and then indicate the attendee is checked-in)
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the admission process by detecting a ticket as shown in Brown, the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady and the comparison of a list identifying users/tickets of Coady by the verification of identifiers of Coady. One of ordinary skill would have been motivated to make the modification to ensure a ticket holder is properly identified. 

   Re claim 4:  Brown in view of Coady shows the method of claim 2.
   Brown further shows configuring the first event computing device to listen for the plurality of unique identifiers (para 169…, fig 26, showing receiving, from a user device and by a computing device in an area the user wants to enter, ticket identifier information - e.g.,… when a user 5 presents their dual action communications apparatus 6 embodying the invention (Examiner interprets as first computing device) to an access gate 7 associated with a communications apparatus 8 (for example comprising an NFC/RFID reader)(Examiner interprets as first event computing device)… and Fig. 26…shows a diagram illustrating an application in which communications apparatus 6 (which…is shown incorporated in a mobile device)…has dual capabilities in that the communications apparatus 6 may function…as an electronic ticket, for example a train, tube (subway) or other admission ticket.in conjunction with paras 109, 111, showing NFC communicator (i.e., user device) in mode that transmits signals at predefined intervals and a receiving device that detects the identifying signals). 

     Re claim 5: Brown in view of Coady shows the method of claim 1.    
   Coady further shows that multiple check-in systems may be associated with an event management device (para 8…As another example and not by way of limitation, two or more of client system 130, check-in system 160, and event management system 170 may be physically or logically co-located with each other in whole or in part. As yet another example, one or more check-in systems 160 (interpreted as second event computing device) may be physically or logically co-located with one or more event management systems 170 in whole or in part.)  and 

   downloading, by the second event computing device from an event management server, a list having a plurality of unique identifiers including the first unique identifier, a plurality of unique users each respectively associated with one of the plurality of unique identifiers, a plurality of valid ticket identifiers each respectively associated with one of the plurality of unique users, and at least one of the plurality of valid ticket identifiers configured to enable access to the second area 
  (para 27 showing check in device (Examiner interprets as second event computing device)  accessing list of attendees by ticket identifier where the event management system has a list of attendees and para 14….an event management system 170 may have an event profile associated with each event managed by the system…An event profile may include event information describing… the ticket identifiers, the event attendees,…, an attendee list for the event,…).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the admission process by detecting a ticket as shown in Brown and the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady by the comparison of a list identifying users/tickets.  One of ordinary skill would have been motivated to make the modification to ensure access only to properly authorized individuals.  

   Re claim 6:   Brown in view of Coady shows the method of claim 5.
Coady further shows that multiple check-in systems may be associated with an event management device (para 8…As another example and not by way of limitation, two or more of client system 130, check-in system 160, and event management system 170 may be physically or logically co-located with each other in whole or in part. As yet another example, one or more check-in systems 160 (interpreted as second event computing device) may be physically or logically co-located with one or more event management systems 170 in whole or in part.)  and 
    the step of determining that the first ticket identifier is a valid ticket identifier for the second area further comprising comparing the first ticket identifier to the plurality of valid ticket identifiers on the list of unique identifiers
(para 22….As another example and not by way of limitation, an attendee may provide a unique identifier (e.g., name, email, ticket identifier) to the check-in system 160, and the system may search the event attendee list, verify the attendee is on the list, and then indicate the attendee is checked-in).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the admission process by detecting a ticket as shown in Brown, the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady and the comparison of a list identifying users/tickets by the verification of identifiers of Coady by the comparison of a list identifying users/tickets by the verification of identifiers for a second area.  One of ordinary skill would have been motivated to make the modification to ensure a ticket holder is properly identified and allowed entry where he is authorized to do so. 

    Re claim 7:   Brown in view of Coady shows the method of claim 5.
     Coady further shows that multiple check-in systems may be associated with an event management device (para 8…As another example and not by way of limitation, two or more of client system 130, check-in system 160, and event management system 170 may be physically or logically co-located with each other in whole or in part. As yet another example, one or more check-in systems 160 (interpreted as second event computing device) may be physically or logically co-located with one or more event management systems 170 in whole or in part.). 
   Brown further shows configuring the second event computing device to listen for the at least one of the plurality of unique identifiers (para 169…, fig 26, showing receiving, from a user device and by a computing device in an area the user wants to enter, ticket identifier information - e.g.,… when a user 5 presents their dual action communications apparatus 6 embodying the invention (Examiner interprets as first computing device) to an access gate 7 associated with a communications apparatus 8 (for example comprising an NFC/RFID reader)(Examiner interprets as first event computing device)… and Fig. 26…shows a diagram illustrating an application in which communications apparatus 6 (which…is shown incorporated in a mobile device)…has dual capabilities in that the communications apparatus 6 may function…as an electronic ticket, for example a train, tube (subway) or other admission ticket.in conjunction with paras 109, 111, showing NFC communicator (i.e., user device) in mode that transmits signals at predefined intervals and a receiving device that detects the identifying signals, thereby indicating the device is configured to perform this action). 

   Re clam 10:  Brown further shows the first unique identifier is the first ticket identifier (para 169… communications apparatus (user device) can download data…as an electronic ticket, for example a train, tube (subway) or other admission ticket…so that to the access gate's reader the dual action communications apparatus will appear as a traditional RFID device/RFID ticket). 

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Coady and further in view of Mohazzabfar et al. (U.S. 2013/0282536).
   Re claim 8:   Brown in view of Coady shows the method of claim 1.
  Brown and Coady do not expressly show the step of determining that the first ticket identifier is a valid ticket identifier for the first area further comprising: transmitting, by the first event computing device to an event management server, the detected unique identifier; and receiving, by the first event computing device, the first set of instructions from the event management server.
   Mohazzabfar shows
   transmitting, by the first event computing device to an event management server, the detected unique identifier (para 27… Once the customer 106 has received the electronic ticket pass, he may use it to obtain entry to one or more of the venues 120. Each of the participating venues…includes a…input device configured to read information from the customer's electronic ticket pass, such as its unique identifier.  The venue then transmits a validation request to the ETPS (electronic ticket pass system). The validation request includes information from the electronic ticket pass, such as the unique identifier, along with an identifier of the venues); and
   receiving, by the first event computing device, the first set of instructions from the event management server (para 27…In response, the ETPS …determines whether the unique identifier is associated with the venue in the data store 104,…This determination is transmitted back to the venue 120, so that the customer's entry can be allowed or disallowed.)
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the admission process by detecting a ticket as shown in Brown and the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady by the validation process of Mohazzabfar. One of ordinary skill would have been motivated to make the modification to ensure access only to properly authorized individuals. 

   Re claim 9: Brown in view of Coady shows the method of claim 1.  
    Coady further shows that multiple check-in systems may be associated with an event management device (para 8…As another example and not by way of limitation, two or more of client system 130, check-in system 160, and event management system 170 may be physically or logically co-located with each other in whole or in part. As yet another example, one or more check-in systems 160 (interpreted as second event computing device) may be physically or logically co-located with one or more event management systems 170 in whole or in part.). 
   Brown and Coady do not expressly how but Mohazzabfar shows the step of determining that the first ticket identifier is a valid ticket identifier for the second area further comprising:
    transmitting, by the second event computing device to the event management server, the detected unique identifier (para 27… Once the customer 106 has received the electronic ticket pass, he may use it to obtain entry to one or more of the venues 120. Each of the participating venues…includes a…input device configured to read information from the customer's electronic ticket pass, such as its unique identifier.  The venue then transmits a validation request to the ETPS (electronic ticket pass system). The validation request includes information from the electronic ticket pass, such as the unique identifier, along with an identifier of the venues); and
   receiving, by the second event computing device, the second set of instructions from the event management server (para 27…In response, the ETPS …determines whether the unique identifier is associated with the venue in the data store 104,…This determination is transmitted back to the venue 120, so that the customer's entry can be allowed or disallowed.)
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the admission process by detecting a ticket as shown in Brown and the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady by the validation process of Mohazzabfar. One of ordinary skill would have been motivated to make the modification to ensure access only to properly authorized individuals. 

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Coady and further in view of Stong (U.S. 2015/0186803).
   Re claim 11: Brown in view of Coady shows the method of claim 1.
   Brown and Coady do not expressly show but Stong shows the step of enabling access to the first area further comprising providing a notification to the first user computing device that access to the first area has been enabled (para 8, where additional actions may be presented to a user mobile device (interpreted as user computing device)…where the additional action includes notifying a user that a check-in event has occurred).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the admission process by detecting a ticket as shown in Brown and the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady by the notification of Stong.  One of ordinary skill would have been motivated to make the modification to ensure a proper and timely communication with a user who wishes to access a venue. 

   Re claim 12:   Brown in view of Coady and further in view of Stong shows the method of claim 11.         
    Stong further shows 
       providing a third set of instructions to the first user computing device; and
       receiving an appropriate response from the first user computing device
(para 11…the method includes determining whether any additional actions are available to provide to the mobile device (interpreted as first user computing device) via the check-in enabled network, when an additional action is available, presenting the additional action to the user via the mobile device, and receiving input from the mobile device to take the additional action, where additional action may include from para 8…guiding or directing the user at a location operating the check-in enabled network or taking any other suitable action associated with check-in)..
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the admission process by detecting a ticket as shown in Brown, the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady and the notification of Stong by the additional information provided in Stong.  One of ordinary skill would have been motivated to make the modification to ensure all necessary information is properly and timely communicated with a user who wishes to access a venue. 

   Re claim 13:   Brown in view of Coady and further in view of Stong shows the method of claim 12.
     Coady further shows requesting a scan of the first ticket identifier and receiving the scan of the first ticket identifier (para 22…In particular embodiments, the check-in system 160 may scan a ticket for a ticket identifier and identify the attendee based on the ticket identifier.)
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the admission process by detecting a ticket as shown in Brown, the admission process that accesses information relevant to entry to areas using identifying ticket information of Coady, the notification of Stong and the additional information to a user provided in Stong by the request for a ticket as shown in Stong.  One of ordinary skill would have been motivated to make the modification to properly complete the entry process by a user. 



                                               Other Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as follows:
Wang Xiaohu (CN113496555A) – showing verification of a ticket for entry to a venue

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696